Title: From James Madison to Alexander James Dallas, September 1816
From: Madison, James
To: Dallas, Alexander James



Dear Sir
30 September-1 October 1816

I have recd. yours of the 27th.  Finding that you have been detained at Washington, I regret the more my detention here.  I dropped you a few lines on the supposition that you had proceeded to Philada. addressing at the same your Reported view of our finances to Washington, and passing it thro’ the hands of Mr. Crawford as preparing him for his new and arduous trust.  Mr. Monroe has not yet arrived on his way to the seat of Govt. and I can not well fix the day for setting out thither till I see him.  I am hastening my preparations as much as possible but fear I shall not be able to wind up some necessary business, before the last of the week, possibly not before Monday.  I do not count on finding you there, or it would be an additional stimulus to my exertions.  Much indeed as I should be gratified in seeing you, it would be unreasonable to desire such a protraction of your detention.  I recollect that you spoke of the 11th. of Ocr. or thereabouts, as an epoch in your private business, to which a transfer of your attention, is now so fully due, and I hope will without scruple be decided on.
I mentioned to you that Mr. Clay had declined the Executive Station offered to him.  Altho Mr. Lowndes has had no opportunity of disclosing particular qualifications for that dept. his general talents and standing with the nation, turn my thoughts strongly towards him.  I shall speak more fully on the subject with Mr. Monroe who will carry to Washington the final determination, positive, or subject to consultations on his arrival there.  It appears as eligible in itself, as consonant with the opinion entertained of Mr. L. by the public, that he should have a place in the Cabinet.
A letter from Mr. Erving of the last of July describes the situation of Spain as utterly incompatible with offensive hostilities agst. us.  Precautionary measures, as far at least as they will avoid expence & pub: excitement are notwithstanding, suggested by the possible freaks of the Cabinet of Madrid, and the sort of responsibility which Col: Jessup has thrown upon us  Be assured of my great esteem and my cordial regards

James Madison

